United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Elkins, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0459
Issued: October 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2018 appellant, through counsel, filed a timely appeal from an
October 17, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the October 17, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective April 29, 2018; and (2) whether appellant
established continuing employment-related disability or residuals on or after April 29, 2018.
FACTUAL HISTORY
On March 15, 2007 appellant, then a 36-year-old airway transportation system specialist,
filed a traumatic injury claim (Form CA-1) alleging that on March 14, 2007 he slipped off a diesel
fuel tank and fell approximately six feet to the ground, landing on his back while in the
performance of duty. He stopped work on March 14, 2007 and received continuation of pay.
OWCP accepted appellant’s claim for lumbar sprain. It ultimately placed him on the periodic
compensation rolls effective May 8, 2011.4 OWCP also expanded acceptance of appellant’s claim
to include cervical strain as an accepted condition. Appellant remained on the periodic rolls,
receiving wage-loss compensation for temporary total disability.
On August 16, 2016 Dr. Yumila Barreto, a Board-certified internist, treated appellant in
follow-up for chronic neck and low back pain radiating into the bilateral lower extremities. He
noted a medical history of C5-6 degenerative joint disease, foramina encroachment at C5-6, L5S1 bulging disc, mild degeneration at L5-S1, bilateral S1 joint dysfunction, and bilateral facet
syndrome. Findings on examination revealed decreased strength on plantar flexion of the left foot,
calf, and quadriceps. Dr. Barreto diagnosed chronic neck and low back pain due to a herniated
disc at L5-S1 and degeneration of intervertebral discs at L5-S1 and C5, C6, and C7. He opined
that excessive weight gain worsened his physical condition, especially his back. In a work capacity
evaluation (Form OWCP-5c) dated August 16, 2016, Dr. Barreto diagnosed chronic neck and low
back pain. He opined that appellant could not work eight hours a day due to chronic neck and
back pain and because of sedation from medication. Dr. Barreto advised that the restrictions were
permanent. On August 29, 2017 he saw appellant and opined that he was not capable of working
full time.
On October 12, 2017 OWCP referred appellant to Dr. P. Kent Thrush, a Board-certified
orthopedic surgeon, for a second opinion examination.
In a report dated November 1, 2017, Dr. Thrush discussed appellant’s history of an
employment injury on March 14, 2007 and reviewed the evidence of record, including the results
of diagnostic testing. On examination he found appellant had a significant limp and used a cane;
limited range of motion of the lumbar and cervical spine; positive and equal reflexes in the upper
and lower extremity; and normal perception of touch in the upper and lower extremities.
Dr. Thrush found no objective evidence of lumbar strain and opined that this condition resolved
within three to six months of the date of injury. He indicated that appellant’s current conditions
and complaints relate to grade 1 degenerative disc disease at L5-S1. Dr. Thrush noted findings of
degenerative arthritis and degenerative disc disease on the first magnetic resonance imaging (MRI)
scan on April 20, 2007 and opined within a reasonable degree of medical certainty that this was a
preexisting condition. He noted that there was no objective evidence of aggravation, acceleration,
exacerbation, or precipitation of the preexisting degenerative conditions. Dr. Thrush opined that
4

Because appellant was unavailable for duty for medical reasons, the employing establishment removed him from
service effective April 2, 2010.

2

the degenerative findings in the lumbar and cervical spine were age-related and preexisting
conditions. He indicated that appellant had objective evidence of degenerative arthritis and
degenerative disc disease and noted the findings at L5-S1 were mild and unchanged on MRI scans
from 2007 to 2014. Dr. Thrush noted that appellant required no ongoing medical treatment related
to the lumbar sprain diagnosis. He advised that appellant’s subjective pain far exceeded the
objective findings on the MRI scans of the lumbar and cervical spine as these findings would not
normally result in poor balance, unrelenting pain, the need for a cane, or bedrest for 22 hours a
day. Dr. Thrush found appellant to be totally disabled secondary to subjective pain which was
disproportionate to his objective findings. In a work capacity evaluation (Form OWCP-5c), dated
November 1, 2017, he noted no disability for the lumbar sprain, but total disability due to the mildto-moderate degenerative disc disease with severe subjective pain.
On December 4, 2017 OWCP requested that Dr. Thrush clarify whether appellant was
totally disabled and in need of ongoing treatment related to the accepted employment injuries. In
an addendum report dated December 11, 2017, Dr. Thrush concluded that objectively appellant no
longer remained totally disabled and in need of ongoing treatment directly related to the accepted
work injuries of lumbar and cervical strain which resolved within three to six months of the injury.
Rather, he opined that appellant’s subjective symptoms were related to nonwork-related
underlying early degenerative arthritis and degenerative disc disease. Dr. Thrush noted that
because of appellant’s extreme subjective symptoms it was unlikely he would ever return to gainful
employment.
On January 9, 2018 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits as the evidence of record established that he no longer had employment-related
residuals or disability due to his accepted sprain of the back, lumbar region and sprain of the neck.
It afforded him 30 day to submit additional evidence or argument, in writing, if he disagreed with
the proposed termination.
Thereafter, OWCP received a March 26, 2018 report from Dr. Barreto who treated
appellant in follow-up for chronic neck and low back pain radiating into the bilateral lower
extremities. Dr. Barreto noted appellant’s medical history was significant for C5-6 degenerative
joint disease, foramina encroachment at C5-6, L5-S1, bulging disc, and mild degeneration at L5S1. He noted that a March 23, 2018 MRI scan revealed central disc herniation at C5-6 and old
compression fractures at T5-6. Dr. Barreto opined that the old compression fractures were related
to appellant’s fall at work and support appellant’s complaints of pain and continued need for
medication. He diagnosed chronic neck, thoracic, and low back pain due to herniated disc at L5S1, compression fractures of the thoracic spine, degeneration of intervertebral disc at L5-S1 and
C5, C6, and C7, and obesity. Dr. Barreto opined that appellant was unable to work full time due
to the above-noted conditions.
By decision dated April 3, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective April 29, 2018. It found that the opinion of Dr. Thrush established
that he had no further residuals or disability due to his accepted employment injuries.
On April 9, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative which was held on August 7, 2018.
Subsequently, appellant submitted a May 18, 2018 report from Dr. Barreto who indicated
that he was “perfectly healthy” (as per patient) until March 14, 2007 when he had an accident at
3

work. Dr. Barreto explained that he could not prove that appellant’s lesions at C5-6 had not existed
prior to the accident. He opined that he did not have any scientific evidence that would show a
diagnosis made in 2018 was the result of old injuries from an accident -- but suggested to ask the
opposite question of how do you prove the lesions were there previously. Dr. Barreto noted that
he was not an orthopedist or neurophysiologist and could not explain the details of appellant’s
condition. He indicated that he had not treated appellant since August 2016 and suggested he be
referred to an expert.
By decision dated October 17, 2018, OWCP’s hearing representative affirmed the April 3,
2018 decision. He found that the opinion of Dr. Thrush constituted the weight of the evidence and
established that appellant had no further disability or residuals of his accepted employment
injuries.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background. 7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. 8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment. 9
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective April 29, 2018.
On November 1, 2017 Dr. Thrush, an OWCP referral physician, found no objective
evidence of lumbar strain and opined that the accepted conditions had resolved within three to six
months of the date of injury. He indicated that appellant’s current conditions and complaints relate
to grade 1 degenerative disc disease at L5-S1. Dr. Thrush noted findings of degenerative arthritis
and degenerative disc disease on the first MRI scan on April 20, 2007 and determined that the
degenerative findings in the lumbar and cervical spine were age-related and preexisting conditions.
He noted that appellant required no ongoing medical treatment related to the lumbar sprain
diagnosis. Dr. Thrush found appellant to be totally disabled secondary to subjective pain which
5

M.M., Docket No. 17-1264 (issued December 3, 2018).

6

E.B., Docket No. 18-1060 (issued November 1, 2018).

7

G.H., Docket No. 18-0414 (issued November 14, 2018).

8

L.W., Docket No. 18-1372 (issued February 27, 2019).

9

R.P., Docket No. 18-0900 (issued February 5, 2019).

4

was disproportionate to his objective findings. In an addendum report dated December 11, 2017,
Dr. Thrush opined that appellant no longer remained totally disabled and in need of ongoing
treatment directly related to the accepted work injuries of lumbar and cervical strain which had
resolved within three to six months. Appellant’s subjective symptoms were related to nonworkrelated underlying early degenerative arthritis and degenerative disc disease. He provided a
thorough review of the factual and medical background and accurately summarized the relevant
medical evidence. Moreover, Dr. Thrush provided detailed findings on examination and reached
conclusions regarding appellant’s condition which comported with his findings. 10 Consequently,
his opinion is entitled to the weight of the evidence and establishes that appellant had no further
disability or need for medical treatment due to his March 14, 2017 employment injury effective
April 29, 2018.11
The remaining evidence submitted prior to OWCP’s termination of appellant’s
compensation is insufficient to establish that he had continuing disability or residuals of his
accepted employment-related conditions. On August 29, 2017 Dr. Barreto noted that appellant
was unable to return to work full time. Similarly, in a report dated March 26, 2018, he noted a
March 23, 2018 MRI scan revealed central disc herniation at C5-6 and old compression fractures
at T5-6. Dr. Barreto opined that the old compression fractures were related to appellant’s fall at
work. He diagnosed chronic neck, thoracic, and low back pain due to a herniated disc at L5-S1,
compression fractures of the thoracic spine, degeneration of intervertebral discs at L5-S1 and C5,
C6, C7, and obesity. Dr. Barreto opined that appellant was unable to work full time due to the
above-noted conditions. However, he did not address the relevant issue of whether appellant was
disabled from employment or required further medical treatment due to his accepted employment
injuries, and thus his opinion is of little probative value.12
The Board finds that the weight of the evidence establishes that appellant had no further
employment-related disability or need for medical treatment effective April 29, 2018, the date
OWCP terminated his wage-loss compensation and medical benefits.13
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates compensation benefits, the burden shifts to appellant to
establish that he or she has continuing disability causally related to the accepted employment
injury.14 To establish causal relationship between the disability claimed and the employment
injury, appellant must submit rationalized medical evidence or opinion based on a complete
medical and factual background supporting causal relationship. 15

10

O.S., Docket No. 18-1549 (issued February 7, 2019).

11

O.W., Docket No. 17-1881 (issued May 1, 2018).

12

Id.

13

Id.

14

D.M., Docket No. 17-1052 (issued January 24, 2019).

15

A.M., Docket No. 17-1192 (issued September 19, 2018).

5

ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish continuing
employment-related disability or residuals on or after April 29, 2018.
Following the termination of his compensation, appellant submitted a May 18, 2018 report
from Dr. Barreto who indicated that appellant was perfectly healthy (as per patient) until March 14,
2007 when he had an accident at work. Dr. Barreto noted that he could not show that a diagnosis
made in 2018 was the result of old injuries during an accident. He further noted that he was not
an orthopedist or neurophysiologist and could not explain the details of appellant’s condition and
had not treated appellant since August 2016. He suggested he be referred to an expert. As this
evidence failed to address the relevant issue of appellant’s disability or need for medical treatment
due to his March 14, 2017 employment injury, it is of no probative value.16
The Board thus finds that appellant has not met his burden of proof to establish continuing
residuals or disability on or after April 29, 2018.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective April 29, 2018. The Board further finds that he has
not met his burden of proof to establish continuing employment-related disability or residuals on
or after April 29, 2018 due to his accepted employment injuries

16

L.B., Docket No. 18-0560 (issued August 20, 2018).

17

Supra note 15.

6

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

